DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YASUDA et al. (2019/0043444 A1).
RE claim 1, Yasuda teaches a projector configured to generate a third image by combining a first and second image [abstract]. The projection device, comprising:
(a)
a picture memory, configured to store at least one mask picture, wherein each of the at least one mask picture has at least one hollow portion;

Fig. 1, storing section (11) (said picture memory) stores mask data (15) [0075]. The image input section (47) writes a filter image (48a) in the image memory (48) (said picture memory) on the basis of the mask data (15) (said store at least one mask picture) [0082]. As shown in Fig. 3, a sign (P2) indicates an example of a filter image generated on the basis of the filer image (48a) [0090]. The filter image (P2) includes a region (A21) and a region (A22) in which different transmittances are set. Region (A21) is a region in which the transmittance is set to 0% and region (A22) has a transmittance set to 100% (said at least one hollow portion) [0093]. As shown in Fig. 5, a mask can be selected from a plurality of masks (said at least one mask picture) [0114-0115].
(b)
a processor, coupled to the picture memory, and configured to select a selected mask picture from the at least one mask picture, receive an image, and overlay the image with the selected mask picture to generate a masked image, wherein the masked image presents a portion of the image in an area corresponding to the at least one hollow portion; and

As shown in Fig. 5, a mask can be selected from a plurality of masks (said select a selected mask picture) [0114-0115]. Fig. 3, combined image (P3) is an image obtained by superimposing the filter image (P2) on the original image (P1) (said overlay the image with the selected mask picture) [0095]. Region (A31) of the combined image (P3) is a region overlapping the region (A21) of the filter image (P2). Region (A32), a part of the original image (P1) is transmitted through the region (A22) and appears (said presents a portion of the image in an area corresponding to the at least one hollow portion). The combined image (P3) is equivalent to a third image (said masked image) [0095]. The control section (10) includes a processor [0056].
(c)
a projection module, coupled to the processor, and configured to generate a project beam corresponding to the masked image.

Fig. 1, projector (1) [0051]. Image forming section (2) forms the projection image (PP) includes a projecting section (25) (said projection module), a light-source control section (27) (said generate a projection beam), and a light-modulating-device driving section (28) [0064]. With reference to Fig. 4, control section (10) projects the projection image (PP) on the screen (SC) reflecting results (said projection module, coupled to the processor) [0118]. The control section (10) includes a processor [0056].


RE claim 2, Yasuda teaches wherein the processor selects the selected mask picture from the at least one mask picture in response to a selection command.
As shown in Fig. 5, a mask can be selected from a plurality of masks [0114-0115]. The user can select, by performing input operation with the operation section (31) (said selection command), a mask image to be used out of the mask images (102-105) arranged on the selection screen (101) [0116]. The control section (10) (said processor) selects an illumination effect source, where the illumination source is mask data [0112]. 

RE claim 3, Yasuda teaches wherein 
(a)
the processor zooms a size of the selected mask picture in response to a zoom command, and

Fig. 9, combined image (P52) is displayed with OSD image (O52) for editing the combined image (52) [0137]. Control section (1) edits the data of the filter image (48a) stored in the image memory (48) [0139]. The control section (10) detects operation on a direction key (said zoom command) as size adjusting operation in the longitudinal and latitudinal directions to increase or decrease the size of the filter image (48a) (said processor zooms a size of the selected mask picture in response to a zoom command) [0139-0140].
(b)
the masked image presents a portion of the image in the area corresponding to the at least one hollow portion and a range outside the selected mask picture reduced.

The combined image (P52) (said masked image) includes a nontransparent region (A521) (e.g., transmittance is 0%) (said range outside the selected mask picture) and a region (A522) having high transmittance (e.g., transmittance is 100%) (said portion of the image in the area corresponding to the least one hollow portion) [0138]. It is implied that the outside of the selected mask picture will be reduced if the hollow portion of the filter image (48a) is increased via the direction keys of OSD image (O52).

RE claim 4, Yasuda teaches wherein the processor moves the selected mask picture in response to a movement command.
Fig. 8, the control section (10) edits the filter image (48a) by moving the region A512 according to the position adjustment keys of OSD image (O51) [0133-0135].

RE claim 5, Yasuda teaches wherein the processor generates the masked image in response to a mask command.
Yasuda teaches a mask can be selected from a plurality of masks [0114-0115]. The user can select, by performing input operation with the operation section (31) (said mask command), a mask image to be used out of the mask images (102-105) arranged on the selection screen (101) [0116, Fig. 5]. Ultimately, combined image (P3) is an image obtained by superimposing the filter image (P2), i.e., selected mask, on the original image (P1) [0095]. Region (A31) of the combined image (P3) is a region overlapping the region (A21) of the filter image (P2). Region (A32), a part of the original image (P1) is transmitted through the region (A22) and appears The combined image (P3) is equivalent to a third image [0095]. Thus control section (10) generates the masked image, i.e., combined image (P3) based on a selected mask (said mask command).

RE claim 6, Yasuda teaches wherein the processor removes the selected mask picture in response to a cancel command to restore the masked image to the image.
With reference to Fig. 7, control section (10) sets the illumination effect to ON (step 31), i.e., combined image P3 obtained by superimposing the filter image (P2) based on preset mask data on the blank image is projected [0129]. When an instruction for stopping the illumination effect is input by the operation section (31), the control section (10) may set the illumination effect to OFF (said cancel command) [0129]. Thus, the mask would not be displayed on the image (said restore the masked image to the image).

RE claim 9, Yasuda teaches wherein a format of each of the at least one mask picture is an opaque graphic.
Yasuda teaches a sign (P2) indicates an example of a filter image (said mask) generated on the basis of the filer image (48a) [0090]. The filter image (P2) includes a region (A21) and a region (A22) in which different transmittances are set. Region (A21) is a region in which the transmittance is set to 0% (said opaque graphic) and region (A22) has a transmittance set to 100% [0093]. As shown in Fig. 5, a mask can be selected from a plurality of masks (said at least one mask picture) [0114-0115].

RE claim 10, claim 10 recites similar limitations as claim 1 but in process form. Therefore, the same rationale used for claim 1 is applied. Yasuda further discloses the methods of claim 1 in Figs. 4, 6, 7, 15

RE claims 11-15 and 18, claims 11-15 and 18 recites similar limitations as claims 1-6 and 9 respectively, but in process form. Therefore, the same rationale used for claim 1-6 and 9 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA et al. (2019/0043444 A1) 

RE claim 7, Yasuda teaches the projection device further comprising:
(a)
an image memory, coupled to the processor,

Fig. 1, storing section (11) (said image memory) includes video data (14) and mask data (15) [0057]. Control section (10) includes a processor, connected to storing section (11) (said coupled to the processor) [0056].
(b)
wherein the processor saves the masked image in the image memory.

Fig. 1, storing section (11) includes mask data (15) and video data (14) [0057]. It would have been obvious before the effective filing date of the claimed invention to save the final result (P3) into storing section (11) for further retrieval of the image for display.


RE claim 16, claim 16 recites similar limitations as claim 7 but in process form. Therefore, the same rationale used for claim 7 is applied.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over YASUDA et al. (2019/0043444 A1) in view of BRADLEY (“Advanced SVG: masking images” https://www.youtube.com/watch?v=y8NvpFfdprM).

RE claim 8, Yasuda teaches a plurality of masks [0114-0115]. Mask data (15) is further stored in storing section (11) [0075]. However, Yasuda is silent to the type of format the mask data is.
	Bradley teaches creating a mask data [beginning at 0:45]. 

    PNG
    media_image1.png
    534
    751
    media_image1.png
    Greyscale

Fig. 1 [0:45]. Creating a mask from an image.


Once the mask is created, Bradley teaches storing the mask data as a PNG [2:13]. As can be seen in the screen shot, the mask data has the capability of being stored as a GIF, JPEG, and PNG (said wherein a format of … mask picture is one of portable Network Graphics, Graphics Interchange Format).

    PNG
    media_image2.png
    419
    373
    media_image2.png
    Greyscale

Fig. 2 [2:13]. Saving mask data as a png file.

Bradley further teaches using the saved png to create a svg mask (said wherein a format of … mask picture is one of portable Scalable Vector Graphics) [4:13].

    PNG
    media_image3.png
    297
    898
    media_image3.png
    Greyscale

Fig. 3 [4:29]. Creating a svg mask.


	It would have been obvious before the effective filing date of the claimed invention to store the mask data of Yasuda in a format as taught by Bradley. Using svg allows for semitransparent jpgs and is used for a lot of other masking techniques [5:31]. Using jpgs is optimized for compressing photographs, as in the example of Bradley [0:18]. By creating a mask that is a jpg and combining it with svg, it allows for much smaller files [0:30].

RE claim 17, claim 17 recites similar limitations as claim 8 but in process form. Therefore, the same rationale used for claim 8 is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
1 June 2022